Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                 DETAILED ACTION
Claims 1-52 received on 12/11/2020 have been examined.

Information Disclosure Statement

    The applicant has submitted on 12/14/2020 Information Disclosure Statements citing 220 documents. Among these 350 documents. Such citation is clearly an undue burden upon the Office. Given the extreme volume of references cited and a lack of any statement regarding the relevance or whether references are merely cumulative, the references cited have not been considered, see MPEP 2004.13 and 68 F. Supp. 2d 508 (19), both cited bellow.

   MPEP 2004.13
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents, which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972),
aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

68 F. Supp. 2d 508 (19)
Where, however, evidence is lacking that the prior art was intentionally buried among irrelevant or less relevant art, the absence of such intent precludes a finding of inequitable conduct. See Molins PLC, 48 F.3d 1172 (reversing district court and finding that no intent was proven where patentee disclosed references in reexamination proceedings and Examiner reviewed references); Litton Systems, Inc, v. Floneywell,

Inc., 1995 WL 366468 (C.D.Cal.1995) (no inequitable conduct proven based upon burying of references). Requiring a strong showing of intent before making a finding of inequitable conduct based upon a burying argument is consistent with the teaching that a patent lawyer “should be encourage to err on the side of inclusion, thereby providing as much prior art with an application as possible.” Litton Systems, 1995 WL 366468, *38 (C.D.Cal.1995).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-52 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-52 of U.S. Patent No.9,380,466 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because because as demonstrated, the claims 1, 3-52 of Patent# 9,380,466 B2 disclose all the features of claims 1-52 of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1, 3-52 of Patent# 9,380,466 B2 to modify the claims to achieve the features of claims 1-52 of the instant application.

Claims 1-52 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-52 of U.S. Patent No. 10,142,858 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because because as demonstrated, the claims 1, 3-52 of Patent# 10,142,858 B2 disclose all the features of claims 1-52 of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1, 3-52 of Patent# 10,142,858 B2 to modify the claims to achieve the features of claims 1-52 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 10, 15, 21-23, 28, 40, 45, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10, 15, 21-23, 28, 40, 45, and 50 lines 2 and 1, respectively, which recites “a remote unit” is not clear whether or how it relates to the “remote units” recited in claim 1 line 2. Likewise, claim 1 line 3-4 and claim 49 lines 2-3 which recites “a mobile device” is not clear whether or how it relates to the “mobile devices” recited in claim 1 line 2. 

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim thatwas not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 49 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ling (2012/0250740) in view of Farmwald (2004/0146072).
As of claim 1, Ling discloses a communication system comprising: remote units to exchange radio frequency (RF) signals with mobile devices, at 5least some of the RF signals comprising information destined for, or originating from, a mobile device; and a controller comprising one or more modems and connected to an external network, at least one of the modems being a baseband modem and being configured to pass first data corresponding to the information (Ling, para [0003] recites a wireless communication system in a communication network directing signals among communicating subscribers as well as communication with external networks whereby the operations include receiving radio frequency (RF) signals; and the system includes radio base stations, the uplink, and the downlink whereby RF signal is transmitted to a subscriber or terminal and whereby the terminal is a mobile wireless user equipment unit (UE) and wireless device, cellular phone, personal digital assistant (PDA), personal computer or other device equipped with a wireless modem);
10wherein the second data comprises baseband data, and at least some of the baseband data is compressed in a frequency domain, and 15wherein the remote units and the controller are configured to compress the baseband data for transmission over the intermediate network (Ling, para [0016]  recites the wireless communication network includes radio frequency (RF) units coupled to a baseband processor implementing frequency domain compression over data links between the RF units and the baseband processor whereby the RF units include circuitry to transform time domain signal samples in baseband channels to the frequency domain and compress the frequency domain signal samples by applying attenuation profiles in the frequency domain and having communication interfaces to transmit the compressed frequency domain samples across the corresponding data links to the baseband processor, where they are decompressed using complementary circuitry and transform back to the time domain for processing by logic in the baseband processor and likewise, the RF units include circuitry to receive compressed frequency domain samples from the baseband processor, decompress the samples using gain profiles complementary to the attenuation profiles used for compression, and transform the decompressed frequency domain samples to the time domain for transmission on the wireless network); 
Ling does not explicitly disclose but Farmwald teaches wherein the controller is separated from the remote units by an intermediate network over which second data corresponding to the information is carried in frames between the controller and the remote units (Farmwald, para [0056] recites an upstream modem establishing physical link connecting to an Internet service provider whereby stream of packets from a remote server divided by intermediate network equipment, such as the ISP router, into spatial multiplex of packets whereby these re-multiplexed packets are carried over the many upstream parallel data links established by the multiplexer and are reassembled by the multiplexer into a serial stream of packets and sent downstream to the user whereby if desired, the multiple downstream data links may be used to transmit data to the user at a high data rate clearly reads on the controller being separated from the remote units by an intermediate network over which second data corresponding to the information is carried in frames between the controller and the remote units).
Thus, it would have been obvious to the person having ordinary skill in the art at the time the invention was made to provide wherein the controller is separated from the remote units by an intermediate network over which second data corresponding to the information is carried in frames between the controller and the remote units in order for improving systems for the enabling and transport of broadband data services to and from customer premise equipment at high data rates as recited by farmwald in para [0008].
As of claim 3, rejection of claim 1 cited above incorporated herein, in addition modified Ling- Farmwald discloses the baseband data is represented by complex-valued signals having real and imaginary components, and the controller is configured to compress the baseband data by quantizing the complex-valued signals in the frequency domain to produce quantized baseband data, and to transmit binary data representative of the quantized baseband data to the remote units (Ling: abstract recites providing OFDM signal compression for transfer over data links in a base transceiver system of a wireless communication network which corresponds to wherein the baseband data is represented by complex-valued signals having real and imaginary components, and the controller is configured to compress the baseband data as claimed).
As of claim 4. rejection of claim 3 cited above incorporated herein, in addition modified Ling- Farmwald discloses the remote units are configured to reconstruct the quantized baseband data upon receipt of the compressed baseband data (Ling, para [0057] recites functions performed by the base station processor include symbol modulation/demodulation, channel encoding/decoding, spreading/despreading for CDMA, forward/inverse fast Fourier transformation for OFDM, diversity processing for transmission/reception, interference cancellation, equalization, time and frequency synchronization, upconverting/downconverting, multiplexing/demultiplexing and data transport to/from an external network).
As of claim 5. rejection of claim 4 cited above incorporated herein, in addition modified Ling- Farmwald discloses the remote units are configured to apply an inverse fast Fourier transform on the reconstructed baseband data (Ling, para [0057] recites functions performed by the base station processor include symbol modulation/demodulation, channel encoding/decoding, spreading/despreading for CDMA, forward/inverse fast Fourier transformation for OFDM, diversity processing for transmission/reception, interference cancellation, equalization, time and frequency synchronization, upconverting/down converting, multiplexing/demultiplexing and data transport to/from an external network).
As of claim 49, rejection of claim 1 cited above incorporated herein, in addition modified Ling- Farmwald discloses all of the baseband data, except for portions corresponding to Physical Random Access Channel (PRACH) transmissions received from the mobile devices, is compressed in the frequency domain (Ling, para [0016] discloses a plurality of radio frequency (RF) units coupled to a baseband processor, and implements frequency domain compression over data links between the RF units and the baseband processor. RF units include circuitry to transform time domain signal samples in baseband channels to the frequency domain, and to compress the frequency domain signal samples by applying attenuation profiles in the frequency domain which corresponds to the baseband data is compressed in the frequency domain).

As of claim 52, rejection of claim 1 cited above incorporated herein, in addition modified Ling- Farmwald discloses at least one modem of the 10controller is configured to execute real-time media access control (MAC) functions for internet protocol (IP) data corresponding to the information (Ling, [0016] the RF units include circuitry to receive compressed frequency domain samples from the baseband processor, decompress the samples and transform the decompressed frequency domain samples to the time domain for transmission on the wireless network which corresponds to execute real-time media access control (MAC) functions for internet protocol (IP) data).

Allowable Subject Matter
Claims 2, 6-48 and 50-51 are objected to as being dependent upon a rejected base claim, but would be allowable if the Applicant overcomes the double patenting rejection and 112 2nd paragraph rejection and if rewritten in independent form including allof the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 


     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471